Exhibit 10.72

 

GUARANTY

 

This GUARANTY is made as of this 19th day of May, 2006, by the undersigned,
Tecstar, L.P., an Indiana limited partnership, Wheel to Wheel, LLC, a Michigan
limited liability company, Starcraft Automotive Group, Inc., an Indiana
corporation, Powertrain Integration, LLC, an Indiana limited liability company,
Classic Design Concepts, LLC, an Indiana limited liability company, Tecstar
Partners, LLC, an Indiana limited liability company, Wheel to Wheel Powertrain,
LLC, a Michigan limited liability company, Quantum Fuel Systems Technologies
Worldwide, Inc., a Delaware corporation (“Quantum”) , Regency Conversions, LLC,
a Michigan limited liability company, Quantum Performance, LLC, a Michigan
limited liability company, Unique Performance Concepts, LLC, a Michigan limited
liability company, Performance Concepts, LLC, a Michigan limited liability
company, Troy Tooling, LLC, a Michigan limited liability company, Empire Coach
Enterprises, LLC, a Michigan limited liability company, and any other Person
which becomes obligated as a guarantor hereunder pursuant to Section 6.7 below
(individually a “Guarantor” collectively “Guarantors”) to Comerica Bank, as
Agent (“Agent”) for and on behalf of the Banks (as defined below).

 

RECITALS

 

A. Tecstar Automotive Group, Inc. (formerly known as Starcraft Corporation)
(“Borrower”), Agent and the lending institutions from time to time party thereto
(the “Banks”) entered into a Second Amended and Restated Credit Agreement dated
as of May 19, 2006 (as amended, restated, supplemented or replaced from time to
time, the “Credit Agreement”).

 

B. Guarantors desire to see the success of Borrower and furthermore, Guarantors
shall receive direct and/or indirect benefits from extensions of credit made or
to be made pursuant to the Credit Agreement to Borrower.

 

C. Agent is acting as Agent for the Banks pursuant to Section 12 of the Credit
Agreement.

 

NOW, THEREFORE, as a continuing inducement to Agent and the Banks to enter into
and perform their obligations under the Credit Agreement, the Guarantors have
executed and delivered this guaranty (“Guaranty”).

 

1. Definitions. Unless otherwise provided herein, all capitalized or other terms
in this Guaranty shall have the meanings specified in the Credit Agreement. The
term “Banks” as used herein shall include any successors or assigns of the
Banks, in accordance with the Credit Agreement.

 

2. Guaranty. Each of the Guarantors hereby guarantees to the Agent and the Banks
the due and punctual payment to the Banks when due, whether by acceleration or
otherwise, of all amounts, including, without limitation, principal, interest
(including interest accruing on or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding by the Borrower or any Account Party, whether or not a claim for
post-filing or post-petition interest is allowed in such a proceeding), and all
other liabilities



--------------------------------------------------------------------------------

and obligations, direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter incurred, which may arise under, out of, or in
connection with:

 

(a) any and all Notes made or to be made to the order of the Banks (or any of
them) by Borrower from time to time pursuant to the terms and conditions of the
Credit Agreement;

 

(b) any and all Letter of Credit Agreements executed or to be executed by the
Account Parties from time to time pursuant to the Credit Agreement, and any
Letters of Credit issued or to be issued thereunder;

 

(c) all other Indebtedness (as defined in the Credit Agreement) of Borrower
and/or any Account Party under or in connection with the Credit Agreement or the
Loan Documents or [Interest Rate Protection Agreements], whether such
Indebtedness is now existing or hereafter arising; and

 

(d) all extensions, renewals and amendments of or to such Notes, Letter of
Credit Agreements, Letters of Credit or such other Indebtedness, or any
replacements or substitutions therefor;

 

whether on account of principal, interest, reimbursement obligations, fees,
indemnities, and reasonable costs and expenses (including without limitation,
all reasonable fees and disbursements of counsel to the Agent or any Bank) or
otherwise, and hereby agrees that if Borrower or any other Account Party shall
fail to pay any of such amounts when and as the same shall be due and payable,
or shall fail to perform and discharge any covenant, representation or warranty
in accordance with the terms of the Notes, the Credit Agreement, or any of the
other Loan Documents (subject, in each case, to any applicable periods of grace
or cure), it will forthwith pay to the Agent, on behalf of the Banks, an amount
equal to any such amount and will pay any and all damages that may be incurred
or suffered in consequence thereof by Agent or any of the Banks and all
reasonable expenses, including reasonable attorneys’ fees, that may be incurred
by Agent in enforcing such covenant, representation or warranty of Borrower, or
such Account Party and in enforcing the covenants and agreements of this
Guaranty.

 

3. Unconditional Character of Guaranty. The obligations of each Guarantor under
this Guaranty shall be absolute and unconditional, and shall be a guaranty of
payment and not of collection, irrespective of the validity, regularity or
enforceability of the Notes, the Credit Agreement, the Letter of Credit
Agreements, the Letters of Credit or any of the other Loan Documents, or any
provision thereof, the absence of any action to enforce the same, any waiver or
consent with respect to or any amendment of any provision thereof, the recovery
of any judgment against any Person or action to enforce the same, any failure or
delay in the enforcement of the obligations of Borrower or any Account Party
under the Notes, the Credit Agreement, or any of the other Loan Documents, or
any setoff, counterclaim, recoupment, limitation, defense or termination,
whether with or without notice to any of the Guarantors. Each of the Guarantors
hereby waives diligence, demand for payment, filing of claims with any court,
any proceeding to enforce any provision of the Notes executed by Borrower, or
the Credit Agreement, the Letter of Credit Agreements, the Letters of Credit or
any of the other Loan Documents, any right to require a proceeding first against
Borrower, any Account Party, or

 

2



--------------------------------------------------------------------------------

against any other guarantor or other party providing collateral, or to exhaust
any security for the performance of the obligations of Borrower or any Account
Party, any protest, presentment, notice or demand whatsoever, and each of the
Guarantors hereby covenants that this Guaranty shall not be terminated,
discharged or released except, subject to Section 6.8 hereof, upon final payment
in full subject to no revocation or rescission of all amounts due and to become
due from Borrower or any Account Party, as and to the extent described in
Section 2 above, and only to the extent of any such payment, performance and
discharge. Each of the Guarantors further covenants that no security now or
subsequently held by the Agent or the Banks for the payment of the Indebtedness
evidenced by the Notes made by Borrower under the Credit Agreement, or for the
payment of any other Indebtedness of Borrower or any Account Party to the Agent
or the Banks under the Credit Agreement, any Letter of Credit Agreement or
Letter of Credit or the other Loan Documents, whether in the nature of a
security interest, pledge, lien, assignment, setoff, suretyship, guaranty,
indemnity, insurance or otherwise, and no act, omission or other conduct of
Agent or the Banks in respect of such security (excluding fraud, gross
negligence or willful misconduct), shall affect in any manner whatsoever the
unconditional obligation of this Guaranty, and that Agent and each of the Banks,
in their respective sole discretion and without notice to any of the Guarantors,
may release, exchange, enforce, apply the proceeds of and otherwise deal with
any such security without affecting in any manner the unconditional obligation
of this Guaranty.

 

Without limiting the generality of the foregoing, such obligations, and the
rights of the Agent to enforce the same on behalf of the Banks, by proceedings,
whether by action at law, suit in equity or otherwise, shall not be in any way
affected by (i) any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, winding up or other proceeding involving
or affecting Borrower or any Account Party or others, or (ii) any change in the
ownership of any of the capital stock or other equity interests of Borrower, any
Account Party or any other party providing collateral for any indebtedness
covered by this Guaranty, or any of their respective Affiliates.

 

Each of the Guarantors hereby waives to the fullest extent possible under
applicable law:

 

(a) any defense based upon the doctrine of marshalling of assets or upon an
election of remedies by Agent or the Banks, including, without limitation, an
election to proceed by non-judicial rather than judicial foreclosure;

 

(b) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

 

(c) any duty on the part of Agent or any of the Banks to disclose to the
Guarantors any facts Agent or the Banks may now or hereafter know about Borrower
or any Account Party regardless of whether Agent or any Bank has reason to
believe that any such facts materially increase the risk beyond that which each
of the Guarantors intends to assume or has reason to believe that such facts are
unknown to any of the Guarantors or has a reasonable opportunity to communicate
such facts to the each of the Guarantors, since each of the Guarantors
acknowledges that it is fully responsible for being and keeping informed of the
financial condition of Borrower and the Account Parties and of all circumstances
bearing on the risk of non-payment of any Indebtedness hereby guaranteed;

 

3



--------------------------------------------------------------------------------

(d) any claim for reimbursement, contribution, exoneration, indemnity or
subrogation, or any other similar claim, which any such Guarantor may have or
obtain against any Borrower or any Account Party by reason of the existence of
this Guaranty, or by reason of the payment by any of the Guarantors of any
Indebtedness or the performance of this Guaranty or of any other Loan Documents;
and

 

(e) any other event or action (excluding any of the Guarantors’ compliance with
the provisions hereof) that would result in the discharge by operation of law or
otherwise of any of the Guarantors from the performance or observance of any
obligation, covenant or agreement contained in this Guaranty.

 

The Agent and each of the Banks may deal with Borrower and the Account Parties
and any security held by them for the obligations of Borrower or the Account
Parties (as aforesaid), in the same manner and as freely as if this Guaranty did
not exist and Agent shall be entitled, on behalf of Banks, without notice to any
of the Guarantors, among other things, to grant to Borrower and the Account
Parties such extension or extensions of time to perform any act or acts as may
seem advisable to Agent (on behalf of the Banks) at any time and from time to
time, and to permit Borrowers or the Account Parties to incur additional
indebtedness to Agent, the Banks, or any of them, without terminating, affecting
or impairing the validity or enforceability of this Guaranty or the obligations
of the Guarantors hereunder.

 

The Agent may proceed, either in its own name (on behalf of the Banks) or in the
name of one or more of the Guarantors, or otherwise, to protect and enforce any
or all of its rights under this Guaranty by suit in equity, action at law or by
other appropriate proceedings, or to take any action authorized or permitted
under applicable law, and shall be entitled to require and enforce the
performance of all acts and things required to be performed hereunder by the
Guarantors. Each and every remedy of the Agent and of the Banks shall, to the
extent permitted by law, be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.

 

No waiver or release shall be deemed to have been made by the Agent or any of
the Banks of any of its rights hereunder unless the same shall be in writing and
signed by all of the Banks or on behalf of the Banks by the Agent, and any such
waiver shall be a waiver or release only with respect to the specific matter
involved and shall in no way impair the rights of the Agent or any of the Banks
or the obligations of the Guarantors under this Guaranty in any other respect at
any other time.

 

At the option of the Agent, each of the Guarantors may be joined in any action
or proceeding commenced by the Agent against any Borrower or any Account Party
or any of the other parties providing collateral for any indebtedness covered by
this Guaranty in connection with or based upon the Notes made by Borrower, the
Credit Agreement, the Letter of Credit Agreements, the Letters of Credit or any
of the other Loan Documents or other Indebtedness, or any provision thereof, and
recovery may be had against each of the Guarantors in such action or proceeding
or in any independent action or proceeding against each of the Guarantors,
without

 

4



--------------------------------------------------------------------------------

any requirement that the Agent or the Banks first assert, prosecute or exhaust
any remedy or claim against Borrower, any Account Party and/or any other party
providing collateral for any Indebtedness covered by this Guaranty.

 

As a separate, additional and continuing obligation, each of the Guarantors
unconditionally and irrevocably undertakes and agrees with Agent that, should
the amounts referred to in Section 2 of this Guaranty not be recoverable from
such Guarantor in its capacity as a guarantor under this Guaranty for any reason
whatsoever (including, without limitation, by reason of any provision of the
Notes, the Credit Agreement, any Letter of Credit Agreement or Letter of Credit,
or any of the other Loan Documents being or becoming void, unenforceable, or
otherwise invalid under any applicable law) then, notwithstanding any knowledge
thereof by Agent and the Banks or any of them at any time, such Guarantor as
sole, original and independent obligor, upon demand by Agent, will make payment
to Agent of all such amounts, by way of a full indemnity.

 

4. Benefit of the Credit. The initial Guarantors (other than Quantum) are
Subsidiaries of the Borrower and each of the other Guarantors (other than
Quantum) will be a Subsidiary of the Borrower. The Borrower has requested that
the Banks make credit available to Borrower to, among other things, provide a
letter of credit facility for the issuance of Letters of Credit for the benefit
of Borrower and the Account Parties. Borrower and each of the Guarantors is
expecting to derive benefit, directly or indirectly, from the credit extended by
the Banks to Borrower and the Account Parties.

 

5. Collateral for Guaranty. The obligations of the Guarantors (other than
Quantum) under this Guaranty shall be secured by the security agreements,
collateral assignments, and other Loan Documents executed and delivered to
Agent, pursuant to the Credit Agreement, together with such other Loan Documents
as required to be executed and delivered by one or more of the Guarantors
concurrently with or subsequent to the date hereof, all pursuant to the terms
and conditions of the Credit Agreement or any of the other Loan Documents.

 

6. Miscellaneous.

 

6.1 Governing Law. This Guaranty has been delivered in Michigan and shall be
interpreted and the rights of the parties hereunder shall be determined under
the laws of, and be enforceable in, the State of Michigan.

 

6.2 Severability. If any term or provision of this Guaranty or the application
thereof to any circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Guaranty, or the application of such term or provision to
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Guaranty
shall be valid and enforceable to the fullest extent permitted by law.

 

6.3 Notice. All notices and other communications to be made or given pursuant to
this Guaranty shall be sufficient if made or given in writing and shall be given
by personal delivery, by mail, by reputable overnight courier, by telex or by
facsimile and addressed or delivered to it at its address set forth on the
signature pages hereof or at such other address as may be designated by such
party in a notice to the other party that complies as to deliver with the

 

5



--------------------------------------------------------------------------------

terms of this Section 6.3. Any notice, if personally delivered or if mailed and
properly addressed with postage prepaid and sent by registered or certified
mail, shall be deemed given when received or when delivery is refused; any
notice, if given to a reputable overnight courier and properly addressed, shall
be deemed given two (2) Business Days after the date on which it was sent,
unless it is actually received sooner by the named addressee; and any notice, if
transmitted by telex or facsimile, shall be deemed given when received
(answerback confirmed in the case of telexes and receipt confirmed in the case
of telecopies).

 

6.4 Right of Offset. Each of the Guarantors acknowledges the rights of the Agent
and of each of the Banks, upon the occurrence and during the continuance of an
Event of Default, to offset against the Indebtedness of Guarantors to the Banks
under this Guaranty, any amount owing by the Agent or the Banks, or either or
any of them to any of the Guarantors, whether represented by any deposit of any
Guarantor with the Agent or any of the Banks or otherwise.

 

6.5 Right to Cure. Each of the Guarantors shall have the right to cure any Event
of Default under the Credit Agreement or the Loan Documents with respect to
obligations of Borrower or any Account Party thereunder; provided that such cure
is effected within the applicable grace period or period for cure, if any; and
provided further that such cure can be effected in compliance with the Credit
Agreement. Except to the extent of payments of principal, interest and/or other
sums actually received by the Agent (or the Banks) pursuant to such cure, the
exercise of such right to cure by any of the Guarantors shall not reduce or
otherwise affect the liability of such guarantor or any of the other Guarantors
under this Guaranty.

 

6.6 Consent to Jurisdiction. Each of the Guarantors and Agent hereby irrevocably
submit to the non-exclusive jurisdiction of any United States Federal or
Michigan state court sitting in Detroit in any action or proceeding arising out
of or relating to this Guaranty and each of the Guarantors and Agent hereby
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in any such United States Federal or Michigan state court.
Each of the Guarantors irrevocably consents to the service of any and all
process in any such action or proceeding brought in any court in or of the State
of Michigan by the delivery of copies of such process to each Guarantor at its
address specified on the signature page hereto or by certified mail directed to
such address or such other address as may be designated by Guarantor in a notice
to the other parties that complies as to delivery with the terms of Section 6.3.
Nothing in this Section shall affect the right of the Agent to serve process in
any other manner permitted by law or limit the right of the Agent to bring any
such action or proceeding against any of the Guarantors or any of its property
in the courts of any other jurisdiction. Each of the Guarantors hereby
irrevocably waives any objection to the laying of venue of any such suit or
proceeding in the above described courts.

 

6.7 Amendments. The terms of this Guaranty may not be waived, altered, modified,
amended, supplemented or terminated in any manner whatsoever except as provided
herein and in accordance with the Credit Agreement. In accordance with
Section 7.17 of the Credit Agreement, all Subsidiaries of Borrower acquired
after the date hereof shall become obligated as Guarantors hereunder (each as
fully as though an original signatory hereto) by executing and delivering to
Agent and the Banks that certain joinder agreement in the form attached to this
Guaranty as Exhibit “A”.

 

6



--------------------------------------------------------------------------------

6.8 Release. Upon payment in full of the Indebtedness or the satisfaction by
Guarantors of their obligations hereunder and any Loan Documents executed by any
of the Guarantors pursuant to the Credit Agreement thereto, and when Guarantors
are no longer subject to any obligation hereunder or thereunder, the Agent shall
deliver to each of the Guarantors, upon written request therefor, (i) a written
release of this Guaranty and (ii) appropriate discharges of any Collateral
provided by such Guarantor for this Guaranty; provided however that the
effectiveness of this Guaranty and such Collateral shall continue or be
reinstated, as the case may be, in the event: (x) that any payment received or
credit given by the Agent or the Banks, or any of them, is returned, disgorged,
rescinded or required to be recontributed to any Person as an avoidable
preference, impermissible setoff, fraudulent conveyance, restoration of capital
or otherwise under any applicable state, federal or national law of any
jurisdiction, including without limitation laws pertaining to bankruptcy or
insolvency, and this Guaranty shall thereafter be enforceable against each of
the Guarantors as if such returned, disgorged, recontributed or rescinded
payment or credit had not been received or given by the Agent or the Banks, and
whether or not the Agent or any Bank relied upon such payment or credit or
changed its position as a consequence thereof or (y) that any liability is
imposed, or sought to be imposed against the Agent or the Banks, or any of them,
relating to the environmental condition of any of property mortgaged or pledged
to Agent on behalf of the Banks by any of the Guarantors, Borrower, or any other
party as collateral (in whole or part) for any indebtedness or obligation
evidenced or secured by this Guaranty, whether such condition, claim or matter
is known or unknown, now exists or subsequently arises (excluding only
conditions which arise from and after acquisition by Agent or any Bank of any
such property, in lieu of foreclosure or otherwise and not caused by Borrower,
any of its Subsidiaries or any of their agents, employees or representatives) in
which event this Guaranty shall thereafter be enforceable against each of the
Guarantors to the extent of all liabilities, and all reasonable costs and
expenses (including reasonable attorneys fees) incurred by Agent or Banks as the
direct or indirect result of any such environmental condition. For purposes of
this Guaranty “environmental condition” includes, without limitation, conditions
existing with respect to the surface or ground water, drinking water supply,
land surface or subsurface strata and the ambient air.

 

6.9 Joint and Several Obligation, etc. The obligation of each of the Guarantors
under this Guaranty shall be several and also joint, each with all and also each
with any one or more of the others, and may be enforced against each severally,
any two or more jointly, or some severally and some jointly. Any one or more of
the Guarantors may be released from its obligations hereunder with or without
consideration for such release and the obligations of the other Guarantors
hereunder shall be in no way affected thereby. Agent, on behalf of Banks, may
fail or elect not to prove a claim against any bankrupt or insolvent Guarantor
and thereafter, Agent and the Bank may, without notice to any Guarantors, extend
or renew any part or all of any indebtedness of any of the Guarantors, and may
permit any of the Guarantors to incur additional indebtedness, without affecting
in any manner the unconditional obligation of the remaining Guarantors. Such
action shall not affect any right of contribution among the Guarantors.

 

6.10 Waiver of Jury Trial. AGENT AND EACH OF THE GUARANTORS AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION

 

7



--------------------------------------------------------------------------------

BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY RELATED INSTRUMENT OR
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY COURSE
OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTION OF ANY OF
THEM. NEITHER THE AGENT NOR ANY OF THE GUARANTORS SHALL SEEK TO CONSOLIDATE, BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY THE AGENT OR ANY OF THE GUARANTORS EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY ALL OF THEM.

 

6.11 Limitation under Applicable Insolvency Laws. Notwithstanding anything to
the contrary contained herein, it is the intention of each of the Guarantors,
Agent and the Banks that the amount of each Guarantor’s obligations hereunder
shall be in, but not in excess of, the maximum amount thereof not subject to
avoidance or recovery by operation of applicable law governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (collectively, “Applicable Insolvency Laws”). To that end, but only in the
event and to the extent that a Guarantor’s obligations hereunder or any payment
made pursuant thereto would, but for the operation of the foregoing proviso, be
subject to avoidance or recovery under Applicable Insolvency Laws, the amount of
such Guarantor’s obligations hereunder shall be limited to the largest amount
which, after effect thereto, would not, under Applicable Insolvency Laws, render
such Guarantor’s respective obligations hereunder unenforceable or avoidable or
subject to recovery under Applicable Insolvency Laws. To the extent any payment
actually made hereunder exceeds the limitation contained in this Section 6.10,
then the amount of such excess shall, from and after the time of payment by the
Guarantors (or any of them), be reimbursed by the Banks upon demand by such
Guarantor. The foregoing proviso is intended solely to preserve the rights of
the Agent and the Banks hereunder against the Guarantors to the maximum extent
permitted by Applicable Insolvency Laws and neither Company nor any Guarantor
nor any other Person shall have any right or claim under this Section 6.11 that
would not otherwise be available under Applicable Insolvency Laws.

 

6.12 Amendment and Restatement. This Guaranty amends and restates in its
entirety the Guaranty dated September 9, 2005 by certain of the Guarantors in
favor of Agent.

 

IN WITNESS WHEREOF, each of the undersigned Guarantors has executed this
Guaranty as of the date set forth above.

 

        GUARANTORS:

WITNESSES (as to all signatures):

      TECSTAR, L.P.             By:                                  

Its:

   

 

8



--------------------------------------------------------------------------------

WHEEL TO WHEEL, LLC

By:

         

Its:

    STARCRAFT AUTOMOTIVE GROUP, INC.

By:

         

Its:

    POWERTRAIN INTEGRATION, LLC

By:

         

Its:

   

 

9



--------------------------------------------------------------------------------

CLASSIC DESIGN CONCEPTS, LLC

By:

         

Its:

    TECSTAR PARTNERS, LLC

By:

         

Its:

    WHEEL TO WHEEL POWERTRAIN, LLC

By:

         

Its:

    QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

By:

         

Its:

    REGENCY CONVERSIONS, LLC

By:

         

Its:

    QUANTUM PERFORMANCE, LLC

 

10



--------------------------------------------------------------------------------

By:

         

Its:

    UNIQUE PERFORMANCE CONCEPTS, LLC

By:

         

Its:

    PERFORMANCE CONCEPTS, LLC

By:

         

Its:

    TROY TOOLING, LLC

By:

         

Its:

    EMPIRE COACH ENTERPRISES, LLC

By:

         

Its:

    GUARANTORS’ ADDRESS:

 

11



--------------------------------------------------------------------------------

     

 

ACCEPTED BY:

COMERICA BANK, as Agent,

on behalf of the Banks

By:

       

Paul DeBono

Its:

 

Vice President

 

12



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Joinder Agreement

 

THIS JOINDER AGREEMENT is dated as of                     ,
                    , by                      , a                     
corporation (“New Guarantor”).

 

WHEREAS, pursuant to Section 7.19 of that certain Second Credit Amended and
Restated Agreement dated as of May 19, 2006 (the “Credit Agreement”) by and
among the Borrower, the Banks signatory thereto and Comerica Bank, as Agent for
the Banks (in such capacity, “Agent”), and pursuant to Section 6.7 of that
certain Guaranty dated as of May 19, 2006 (the “Guaranty”) executed and
delivered by the Guarantors named therein (“Guarantors”) in favor of Agent, for
and on behalf of the Banks, the New Guarantor must execute and deliver a joinder
agreement in accordance with the Credit Agreement and the Guaranty.

 

NOW THEREFORE, as a further inducement to Banks to continue to provide credit
accommodations to Company and the Account Parties (as defined in the Credit
Agreement), New Guarantor hereby covenants and agrees as follows:

 

  1. All capitalized terms used herein shall have the meanings assigned to them
in the Credit Agreement unless expressly defined to the contrary.

 

  2. New Guarantor hereby enters into this Joinder Agreement in order to comply
with Section 7.19 of the Credit Agreement and Section 6.7 of the Guaranty and
does so in consideration of the Advances made or to be made from time to time
under the Credit Agreement (and the other Loan Documents, as defined in the
Credit Agreement), from which New Guarantor shall derive direct and indirect
benefit as with the other Guarantors (all as set forth and on the same basis as
in the Guaranty).

 

  3. New Guarantor shall be considered, and deemed to be, for all purposes of
the Credit Agreement, the Guaranty and the other Loan Documents, a Guarantor
under the Guaranty as fully as though New Guarantor had executed and delivered
the Guaranty at the time originally executed and delivered under the Credit
Agreement and hereby ratifies and confirms its obligations under the Guaranty,
all in accordance with the terms thereof.

 

  4. No Default or Event of Default (each such term being defined in the Loan
Agreement) has occurred and is continuing under the Credit Agreement.

 

  5. This Joinder Agreement shall be governed by the laws of the State of
Michigan and shall be binding upon New Guarantor and its successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned New Guarantor has executed and delivered
this Joinder Agreement as of                     , 200    .

 

[NEW GUARANTOR] By:     Its:          

 

2